                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

HARRISON FRANKLIN,

                             Plaintiff,                                  ORDER
      v.
                                                                       18-cv-381-wmc
MICHAEL DITTMAN, et al.,

                             Defendant.


      The court held a telephonic status conference this morning, at which Mr. Franklin

appeared representing himself, Mr. Reed appeared for defendant Dieters, and Ms. Rakvic-

Farr appeared for all other defendants. The purpose of this order is to memorialize the

rulings and agreements made on the record.

      1) Consistent with the court’s, plaintiff’s and defense counsel’s understanding, Dr.

           Hoffman has instructed HSU staff to transition plaintiff to self-directed diabetes

           management starting this afternoon, which will permit him to test his blood

           sugar, record those readings, and administer his own insulin. If that is not the

           case, plaintiff is directed to submit a declaration to the court while following the

           instructions and procedures set out by the guards and HSU staff.

      2) Plaintiff is granted leave to file an amended complaint adding the Wisconsin

           Department of Corrections Secretary and other individuals he believes are acting

           wrongly at New Lisbon Correctional Institution as defendants and additional

           allegations of deliberate indifference and retaliation, if any, since he was

           transferred from Columbia Correctional Institution. Defense counsel may have
   20 days to file a response to the amended complaint, at which point the court

   will determine the appropriate confines of this lawsuit.

3) The DOC is ordered to maintain all records, logs, notes, messages, or other

   documents about or concerning Mr. Franklin -- health, disciplinary, or otherwise

   -- since transferring plaintiff to New Lisbon. Defense counsel is directed to file

   these documents with the court under seal up to and including those created

   today.

Entered this 16th day of August, 2019.

                                   BY THE COURT:

                                   /s/
                                   __________________________________
                                   WILLIAM M. CONLEY
                                   District Judge




                                     2
